Citation Nr: 0900755	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  05-41 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for chronic bilateral 
conjunctivitis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is currently rated 10 percent for conjunctivitis 
under Diagnostic Code 6018.  No higher rating can be granted 
under this diagnostic code.  The rating schedule calls for 
rating the disability on the residual symptoms, if there are 
residuals.

The RO denied service connection for residuals of eye injury 
in January 2007.  That rating decision is not currently 
before the Board.  That decision involved the claim that a 
mortar attack in Vietnam resulted in trauma to the eye.  
However, the veteran's representative now contends that the 
retinal repair surgery performed in 2003 was related to the 
service-connected conjunctivitis.  

The veteran underwent VA eye examinations in August 2004 and 
January 2007.  The January 2007 VA examiner opined that the 
veteran's retinal detachment was not caused by any injury 
during his Vietnam tour of duty.  He noted that the veteran 
sustained severe eye injuries in 2001 and 2002 when the 
veteran was struck with a bottle.

The August 2004 VA examination revealed the veteran to be 
legally blind in his right eye.

Neither the August 2004 VA examiner nor the January 2007 VA 
examiner gave an opinion as to whether the service-connected 
conjunctivitis was the cause of any of the veteran's loss of 
visual acuity.  Therefore, neither VA examination is adequate 
to rate any possible residuals of conjunctivitis, to include 
loss in visual acuity.  A new VA examination must be 
conducted, in which the examiner attempts to separate the 
effects of service-connected conjunctivitis from the effects 
of the non-service-connected traumatic injury.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).

This will also give the veteran an opportunity to receive the 
notice required by Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) (concerning the specific notice to be given in claims 
for increase).

Accordingly, the case is REMANDED for the following action:

1. Give the veteran the specific notice 
required by Vazquez-Flores, supra.

2.  Schedule the veteran for a VA 
examination to determine the nature and 
severity of his conjunctivitis.  The 
claims folder must be made available for 
the examiner to review.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  
The examiner should offer a medical 
opinion as to whether the conjunctivitis 
is the cause of any of the veteran's loss 
of visual acuity.

3.  Readjudicate the issue on appeal in 
light of all of the evidence of record.  
If the benefit is not granted, furnish the 
veteran and his representative with a 
supplemental statement of the case and 
afford an opportunity to respond before 
returning the record to the Board for 
future review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




